Case: 17-10172        Date Filed: 05/15/2018        Page: 1 of 2


                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                               ________________________

                                      No. 17-10172
                                ________________________

                           D.C. Docket No. 1:16-cv-02392-TWT



IRMA OVALLES,

                                                            Petitioner - Appellant,

versus

UNITED STATES OF AMERICA,

                                                            Respondent - Appellee.

                                ________________________

                       Appeal from the United States District Court
                          for the Northern District of Georgia
                             ________________________



Before ED CARNES, Chief Judge, TJOFLAT, MARCUS, WILSON, WILLIAM
PRYOR, MARTIN, JORDAN, ROSENBAUM, JILL PRYOR, NEWSOM, and
BRANCH, Circuit Judges. *



         *
          Judge Julie Carnes did not participate in the decision to rehear this case en banc and will
not participate in the rehearing of it. Judge Frank Hull took senior status on December 31, 2017,
and as a result did not participate in the decision to rehear this case en banc. As a member of the
panel that originally issued a decision in this case, however, Judge Hull has elected to participate
in the rehearing of it. See 28 U.S.C. § 46(c).
             Case: 17-10172     Date Filed: 05/15/2018   Page: 2 of 2


BY THE COURT:

      A majority of judges in active service having decided to rehear this case en

banc, it is ORDERED that this case will be reheard en banc. The panel’s opinion

is VACATED.




                                         2